Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 26, 2004, which ruled that claimant was ineligible to receive extended unemployment insurance benefits under the temporary extended unemployment compensation program for displaced airline-related workers.
Claimant worked as design draftsman for a steel manufacturing company. In December 2001, during a scheduled vacation, he was hospitalized and underwent surgery to have a pacemaker implanted. Although his doctor eventually cleared him for work, the employer did not allow him to return because of the pres*538ence of electromagnetic fields in claimant’s work area that would adversely affect his pacemaker. Claimant applied for and received 26 weeks of regular unemployment insurance benefits and 13 weeks of extended benefits. Thereafter, he applied for 13 additional weeks of extended benefits under the Temporary Extended Unemployment Compensation Act of 2002 (hereinafter TEUC-A), which provides extended benefits to eligible airline-related workers (see Pub L 108-11, 117 US Stat 607). The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive such benefits finding, among other things, that he stopped working due to a medical disability, prompting this appeal.
Extended unemployment insurance benefits are available under the TEUC-A to employees in airline-related industries who lose their employment “because of (1) a reduction in service by an air carrier due to the September 11, 2001 terrorist attacks or the resulting security measures, (2) the closure of a domestic airport, or (3) the military conflict with Iraq” (Matter of Miceli [Commissioner of Labor], 17 AD3d 899, 900 [2005]; see Pub L 108-11, 117 US Stat 607, § 4002 [a] [2] [B]; Matter of Kohut [Commissioner of Labor], 15 AD3d 742, 743 [2005]). Claimant testified that, if he had not been hospitalized, he would have been laid off due to a lack of work related to the downsizing of the employer’s work force resulting from the airline industries’ reduction in demand for steel after the September 11, 2001 attacks. He did not offer any proof, however, to substantiate that claim. Furthermore, the employer’s representative stated that claimant was medically and physically unable to work but could have returned had he not had the pacemaker implanted. Inasmuch as substantial evidence supports the Board’s decision, we decline to disturb it.
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.